BLODGETT, P. J.
Heard upon petition filed by II. W. Golden & Son, Inc., and the Aetna Life Insurance Co. for; discontinuance of payments under the Workmen’s Compensation Act.
William I-I. Palmer, M. D., was appointed by the Court January 2S, 1930, to make a medical examination of said Graves.
The report filed discloses that at the time of the examination, February 13, 1930, said Graves had completely recovered from the injuries sustained in the accident from which he suffered, and that in his opinion said Graves had completely recovered for some time previous to such examination.
Payments ordered discontinued until further notice.